MEMORANDUM OPINION
                                          No. 04-10-00280-CV

                                 U.S. REALTY TRUST, L.L.C., et al.,
                                           Appellants

                                                    v.

                                       Thayer K. MILLER, et al.,
                                               Appellees

                     From the 216th Judicial District Court, Bandera County, Texas
                                      Trial Court No. CV08-145
                            Honorable N. Keith Williams, Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: June 2, 2010

DISMISSED FOR WANT OF PROSECUTION

           The trial court clerk filed a notification of late record stating that the clerk’s record had

not been filed because appellants had failed to pay or make arrangements to pay the clerk’s fee

for preparing the record and that appellants are not entitled to appeal without paying the fee. On

May 7, 2010, we ordered appellants to provide written proof to this court that either (1) the

clerk’s fee had been paid or arrangements had been made to pay the clerk’s fee; or (2) appellants

are entitled to appeal without paying the clerk’s fee. The order stated that if appellant failed to
                                                                                04-10-00280-CV


respond by May 17, 2010, this appeal would be dismissed for want of prosecution. See TEX. R.

APP. P. 37.3(b). No response has been filed. Accordingly, this appeal is dismissed for want of

prosecution. Costs of the appeal are taxed against appellants.

                                                     PER CURIAM




                                               -2-